ON MOTION FOR REHEARING.
In motion for rehearing respondent contends that if Section 5237, Revised Statutes 1929, which attempts to authorize appeals from orders or decisions of the Public Service Commission to the Supreme Court is held to be unconstitutional, then there is no appeal provided for in such cases. What we intended to hold, and what we did hold, in this case, and in State ex rel. Gehrs v. Public Service Commission, 338 Mo. 177, 90 S.W.2d 390, and State ex rel. Norman B. Pitcairn v. Public Service Commission,338 Mo. 180, 90 S.W.2d 392, is that the part of Section 5237, Revised Statutes 1929, which attempts to send such cases to the Supreme Court on appeal is unconstitutional. All concur.